DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claims 5 and 14 are objected to because of the following informality:  
Claim 5 recites, “the order in which ... ” (line 3). It is suggested to replace it with “an order in which ... ” for clarity. Claim 14 is objected to at least based on a similar rational applied to claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 
Claim 1 recites, “the SRS has” (line 7). It is unclear whether “the SRS” refers to “a first SRS” or “a second SRS” (lines 4-5 of claim 1). Claims 10 and 19 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “a transmission time of the first SRS is the same as a transmission time of the second SRS” (lines 9-10). It is unclear whether “a transmission time” means a duration in which the first SRS or the second SRS is transmitted; or a number of times with which the first SRS or the second SRS is transmitted. Claims 10 and 19 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 6 recites, “the priority is determined based on the usage information, wherein the beam-management has a higher priority than the antenna switching, wherein the antenna switching has a higher priority than the codebook, wherein the codebook has a higher priority than the non-codebook”, which requires to compare priorities among the four different elements of the beam-management, the codebook, the non-codebook, and the antenna switching. However, as recited in claim 3 (see, “the usage information is one of beam-management, codebook, non-codebook, and antenna switching”) on which claim 6 depends, the usage information is one of beam-management, codebook, non-codebook, and antenna switching, which requires to alternatively select one of the above-mentioned four elements. Thus, it is unclear on how one element is compared with another element in terms of priority since only selected one element exists, but another essential elements for being compared do not exist. Claim 15 is rejected at least based on a similar rational applied to claim 6. For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “a SRS (aperiodic SRS), “a SRS (semi-persistent SRS)”, “the SRS (semi-persistent SRS)” and “a SRS (periodic SRS). It is unclear in what relationship they are associated with “a first SRS” or “a second SRS” (lines 4-5 of claim 1). Claim 13 is rejected at least based on a similar rational applied to claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claim 7 recites, “the configuration information ... includes information on a symbol number of the assigned first SRS resource and second SRS resource” (Emphasis added.). It is unclear which SRS resource “a symbol number” is associated with between the first SRS resource and the second SRS resource. It is noted that only single “a symbol number” is recited with regard to “the first SRS resource” and “the second SRS resource”. Do the “first SRS resource” and “second SRS resource” have the same symbol number? Claim 16 is rejected at least based on a similar rational applied to claim 7. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “the resources” (line 2). It is unclear whether “the resources” refers to the first SRS resource and the second SRS resource (lines 3-4 of claim 1). Claim 18 is rejected at least based on a similar rational applied to claim 9. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “a SRS” (line 4) and “a SRS” (line 6). It is unclear in what relationship they are associated with “first SRS” and “second SRS” (lines 4-5 of claim 1). Claim 18 is rejected at least based on a similar rational applied to claim 9. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “a low priority” (line 4). The term "low" in claim 9 is a relative term which renders the claim indefinite. Thus, it is unclear how the low priority is determined from the some resources. Claim 18 is rejected at least based on a similar rational applied to claim 9. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “transmission times of some resources” (line 2). It is unclear whether “transmission times” means duration where the some resources are transmitted; or a number of times the some resources are transmitted. Claim 18 is rejected at least based on a similar rational applied to claim 9. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-9 and 11-18 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3, 9-10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining issues on SRS design” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1801806) (hereinafter “3GPP1) in view of Sun et al (US Publication No. 2020/0036492).
Note: 3GPP1 was cited by the applicant in the IDS received on 09/08/2020. 

Regarding claim 1, 3GPP1 teaches, a method for a user equipment (UE) to transmit a sounding reference signal (SRS) in a wireless communication system [section 3.1, a method for UE to transmit SRS in a wireless communication system], the method comprising: 
receiving, from a base station, configuration information related to a first SRS resource assigned for transmission of a first SRS and a second SRS resource assigned for transmission of a second SRS [section 3.1; proposals 1-2, UE being configured with higher layer parameters of SRS-ResourceConfigType and SRS-SetUse (i.e., configuration information) for SRS resources; note that each SRS resource is assigned for a SRS], 
wherein the configuration information includes type information representing whether or not a SRS transmission has periodicity [section 3.1; proposals 1-2, the higher layer parameters include the SRS-ResourceConfigType (i.e., type information) indicating whether a SRS resource is aperiodic or not] and usage information representing which usage the SRS has [section 3.1; proposals 1-2, the higher layer parameters include the SRS-SetUse (i.e., usage information) indicating which usage the SRS has (from among “beam management”, “antenna switching”, “codebook” and “non-codebook”)]. 
Although 3GPP1 teaches, “the first SRS”, “the second SRS”, “type information” and “usage information” as set forth above, 3GPP1 does not explicitly teach (see, emphasis),  
when a transmission time of the first SRS is the same as a transmission time of the second SRS, transmitting the first SRS or the second SRS to the base station based on a priority between the first SRS and the second SRS, 
wherein the priority is determined based on at least one of the type information or the usage information.  
However, Sun teaches, when a transmission time of the first SRS is the same as a transmission time of the second SRS [¶0105, if the first SRS and the second SRS occupy a same time-frequency resource], transmitting the first SRS or the second SRS ... based on a priority between the first SRS and the second SRS [¶0105, sending the first SRS or sending the second SRS according to a preset priority rule between the first and second SRSs], 
wherein the priority is determined based on at least one of the type information [¶0105, priority is determined based on type information whether the SRS is aperiodic or periodic].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by 3GPP1 by including the above-mentioned features, as taught by Sun because it would provide the system with the enhanced capability of improving effectiveness of sending sounding reference signals [¶0004 of Sun].

Regarding claim 3, 3GPP1 in view of Sun teaches, all the limitations of claim 1 and particularly, “the type information, and 3GPP1 further teaches, the type information is one of aperiodic [section 3.1; proposals 1-2, SRS-ResourceConfigType (i.e., type information) is aperiodic], wherein the usage information is one of beam-management, codebook, non-codebook, and antenna switching [section 3.1; proposals 1-2, the SRS-SetUse (i.e., usage information) is one of the beam management, the codebook, the non-codebook, and the antenna switching].

Regarding claim 9, 3GPP1 in view of Sun teaches, all the limitations of claim 1 and particularly, "transmitting the first SRS or the second SRS to the base station" as set forth above, and Sun further teaches, when transmission times of some resources of the resources assigned for the transmission of the first SRS or the second SRS to the base station are the same [FIGS. 5a and 4b; ¶0112, when the first SRS (beamformed SRS) and the second SRS (non-beamformed SRS) have a same period], dropping a resource assigned for transmission of a SRS with a low priority among the some resources [FIGS. 5a and 4b; ¶0112, sending only the first SRS; note that the second SRS is not transmitted/dropped as shown in FIG. 5b, and the second SRS (non-beamformed SRS) has a lower priority than the first SRS (beamformed SRS) (see, ¶0133)].

Regarding claim 10, 3GPP1 teaches, a user equipment (UE) transmitting a sounding reference signal (SRS) in a wireless communication system [pages 1-2; section 3.1, UE transmitting SRS in a wireless communication system; note that 3GPP RAN WG1 is related to a radio access network between terminals such as UEs and NR including a base station], the UE comprising: 
a radio frequency (RF) module configured to transmit and receive a radio signal [pages 1-2; section 3.1, every UE has RF module for transmitting and receiving radio signals]; and
a processor functionally connected to the RF module [pages 1-2; section 3.1, every UE has a processor connected to the RF module]. 
Since claim 10 recites similar features to claim 1 without adding further patentable feature, claim 10 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 12, claim 12 recites similar features to claim 3 without adding further patentable feature. Thus, claim 12 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 18, claim 18 recites similar features to claim 9 without adding further patentable feature. Thus, claim 18 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 19, claim 19 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 19 is rejected at least based on a similar rational applied to claim 1.

Claims 2, 4, 5, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining issues on SRS design” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1801806) (hereinafter “3GPP1) in view of Sun et al (US Publication No. 2020/0036492) and further in view of Yuan et al (US Publication No. 2020/0322030).

Regarding claim 2, although 3GPP1 in view of Sun teaches, all the limitations of claim 1 and particularly, "priority" and “higher layer signaling” as set forth above, 3GPP1 in view of Sun does not explicitly teach (see, emphasis), the priority is received via higher layer signalling. 
	However, Yuan teaches, priority is received via higher layer signaling [¶0081, selection priority is configured through a higher layer signaling].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Sun with the teachings of Yuan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, although 3GPP1 in view of Sun teaches, all the limitations of claim 3 and particularly, "the priority is determined based on the type information", and Sun further teaches, aperiodic SRS having an aperiodic transmission period has a higher priority than a periodic SRS having a periodic transmission period [¶0105, an SRS that is aperiodically sent has a higher priority than an SRS that is periodically sent]; and 3GPP1 further teaches, semi-persistent SRS having semi-persistent transmission period [section 2.1, semi-persistent SRS resource], 3GPP1 in view of Sun does not explicitly teach (see, emphasis), aperiodic reference signal has a higher priority than a semi-persistent reference signal having a semi-persistent transmission period, and the semi-persistent reference signal has a higher priority than a periodic reference signal.
	However, Yuan teaches, aperiodic reference signal has a higher priority than a semi-persistent reference signal having a semi-persistent transmission period, and the semi-persistent reference signal has a higher priority than a periodic reference signal [¶0069, the priority of reference signals A (aperiodic), S (semi-persistent) and P (periodic) as A>S>P].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method (or the system) taught by 3GPP1 in view of Sun by including the above-mentioned features, as taught by Yuan because it would provide the system with the enhanced capability of improving beam report transmission by addressing efficient solution for addressing collision between uplink transmissions [¶0014 and 0018 of Yuan].

Regarding claim 5, 3GPP1 in view of Sun and Yuan teaches, all the limitations of claim 4 and particularly, "the configuration information", “the first SRS” and “the second SRS” as set forth above, and 3GPP1 further teaches, the configuration information includes trigger information for the transmission of the first SRS and the second SRS [pages 1-2; section 3.1; proposals 1-2, the higher layer parameter of AperiodicNZP-CSI-RS-TriggeringOffset for SRS resources], 
wherein the priority is determined based on the order in which the trigger information is received when the type information is the same [page 2, section 3.1; proposal 2, transmission of the activated SRS resource set begins in slot “n+k”, where “n” is a slot in which activation command (i.e., trigger information) of the SRS resource is received and “k” is an slot offset before the transmission of the SRS begins; note that for the same type information/aperiodic type (i.e., when the type information is the same), the earlier the activation command is received, the earlier the corresponding SRS activated by the command is transmitted (i.e., higher priority)].  

Regarding claim 11, claim 11 recites similar features to claim 2 without adding further patentable feature. Thus, claim 11 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 13, claim 13 recites similar features to claim 4 without adding further patentable feature. Thus, claim 13 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 14, claim 14 recites similar features to claim 5 without adding further patentable feature. Thus, claim 14 is rejected at least based on a similar rational applied to claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining issues on SRS design” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1801806) (hereinafter “3GPP1) in view of Sun et al (US Publication No. 2020/0036492) and further in view of Nilsson et al (US Publication No. 2019/0386733).

Regarding claim 6, although 3GPP1 in view of Sun teaches, all the limitations of claim 3 and particularly, "the priority" and “the usage information” as set forth above, 3GPP1 in view of Sun does not explicitly teach (see, emphasis), wherein the priority is determined based on the usage information, wherein the beam-management has a higher priority than the codebook.
	However, Nilsson teaches, priority is determined based on the usage information, wherein the beam-management has a higher priority than the codebook [¶0006, precoder/codebook is reported after a beam management procedure; note that the beam management procedure has a higher priority than the precoder/codebook].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by 3GPP1 by including the above-mentioned features, as taught by Nilsson because it would provide the system with the enhanced capability of reducing latency between a beam management procedure and data transmission [¶0006 of Nilsson].

Regarding claim 15, claim 15 recites similar features to claim 6 without adding further patentable feature. Thus, claim 15 is rejected at least based on a similar rational applied to claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining issues on SRS design” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1801806) (hereinafter “3GPP1) in view of Sun et al (US Publication No. 2020/0036492) and further in view of Funamoto et al (US Publication No. 2011/0142040).

Regarding claim 7, although 3GPP1 in view of Sun teaches, all the limitations of claim 3 and particularly, "the configuration information" and “the priority” as set forth above, and 3GPP1 further teaches, the configuration information further includes information on a symbol number of the assigned first SRS resource and second SRS resource [section 3.2, the parameter of SRS-ResourceMapping includes a repetition factor (1, 2 or 4) indicating number of OFDM symbols], 3GPP1 in view of Sun does not explicitly teach (see, emphasis), the priority is determined based on the information on the symbol number.
However, Funamoto teaches, priority is determined based on the information on the symbol number [¶0042, priority is determined based on the number of symbols].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Sun with the teachings of Funamoto since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 16, claim 16 recites similar features to claim 7 without adding further patentable feature. Thus, claim 16 is rejected at least based on a similar rational applied to claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Remaining issues on SRS design” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1801806) (hereinafter “3GPP1) in view of Sun et al (US Publication No. 2020/0036492) and further in view of Shimezawa et al (US Publication No. 2020/0021976).

Regarding claim 8, although 3GPP1 in view of Sun teaches, all the limitations of claim 3 and particularly, "the configuration information" and “the priority” as set forth above, and 3GPP1 further teaches, the configuration information further includes information on a repetition factor [section 3.2, the parameter of SRS-ResourceMapping includes a repetition factor (1, 2 or 4) including number of OFDM symbols], 3GPP1 in view of Sun does not explicitly teach (see, emphasis), the priority is determined based on the information on the repetition factor.  
	However, Shimezawa teaches, priority is determined based on the information on the repetition factor [¶0223, reliability priority is determined on the basis of the number of repetitions].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Sun with the teachings of Shimezawa since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, claim 17 recites similar features to claim 8 without adding further patentable feature. Thus, claim 17 is rejected at least based on a similar rational applied to claim 8.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Tang et al (US Publication No. 2020/0162214) [FIG. 2; ¶0090-0097]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469